EXHIBIT 10.22

AMENDMENT TO DISTRIBUTION AGREEMENT

 

This Amendment (this “Amendment”) is entered into as of December 20, 2007, by
and between ID Biomedical Corporation (“IDB”) and Henry Schein, Inc. (“HSI”).

 

HSI and IDB have entered into a certain Distribution Agreement for Fluviral
influenza and vaccine as of December 2, 2004 and have entered into certain
amendments to that agreement from time to time (as amended, the “Agreement”). In
December 2005, IDB became a wholly owned subsidiary of GlaxoSmithKline Inc., a
wholly owned subsidiary of GlaxoSmithKline plc and an affiliate of SmithKline
Beecham Corporation d/b/a GlaxoSmithKline (“GSK”). HSI and IDB desire to make
certain amendments to the Agreement as set forth herein, including a
clarification regarding a dispute of the appropriate interpretation of the
Agreement with respect to payments by HSI to IDB of the Federal excise tax,
currently in the amount of $0.75 per dose, levied against the sale of flu
vaccine in the United States.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and upon the terms and subject to conditions set forth below, HSI and
IDB, intending to be legally bound hereby, agree to amend the Agreement as
follows:

 

1.                         Definitions. All capitalized terms used in this
Amendment without definition shall have the meanings set forth in the Agreement.

 

2.                      Federal Excise Tax. Section 4.1 is hereby amended, for
the 2007/2008 Flu Season, by adding the following sentences at the end thereof:
“For purposes of clarification, in addition to the Purchase Price, HSI shall
also pay to IDB for all Product shipped to HSI for the 2007/2008 Flu Season all
applicable Federal excise taxes on all Product shipped to HSI in effect on the
date of IDB’s shipment of Product to HSI; and any such Federal excise tax shall
not be included in the calculation of the Net Sales Revenue either as amounts
invoiced or as a reduction of the gross amounts invoiced. In the event that any
Product sold to HSI on which HSI has paid IDB the Federal excise tax is not used
in the 2007/2008 Flu Season by a customer of HSI (or not sold by HSI), HSI may
return such Product to IDB’s designated location for such returns and IDB will
seek reimbursement for the Federal excise tax paid by HSI from the Federal
government and will pay any such reimbursement to HSI. Any such return or
reimbursement will not include a refund or reimbursement by IDB of the Purchase
Price of such Product. In the event that the laws, rules or regulations
governing the Federal excise tax change from time to time, the parties will
negotiate in good faith reasonable amendments to the Agreement to address those
changes consistent with this provision.”

 

3.                      Effect of Amendment. Except as expressly modified by
this Amendment, the terms and provisions of the Agreement shall remain in full
force and effect. In the event of any conflict between the terms of this
Amendment and the terms of the Agreement, the terms of this Amendment shall
control.

 

--------------------------------------------------------------------------------

 

4.                      Miscellaneous. Each Party agrees to execute, acknowledge
and deliver such further instruments, and to do all such other acts, as may be
reasonably necessary or appropriate in order to carryout the purposes and intent
of this Amendment.

 

5.                      Counterparts. This Amendment may be executed in two or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

 

 

IN WITNESS WHEROF, each Party has caused this Amendment to the Agreement to be
executed on its behalf by its duly authorized office as of the date first above
written.

 

ID Biomedical Corporation

Henry Schein, Inc.

 

                                 

By:

/s/ Kurt Henjes

By:

/s/ Philip A. Baseil

Title:

Director

Title:

V.P. Vendor Relations

 

 

 

Henry Schein Inc., Medical

 

 

 

 

 

 

 